Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of benzaldehyde, 3-ethoxy-4-hydroxy (aka ethyl vanillin) for (i) and C12-14Sec Pareth-3 for (ii) in the reply filed on 11/17/2020 is maintained. 

Claims Status
Claims 1-7, 9-13, 16, and 18-19 are pending. Claims 8, 14-15, and 17 are canceled. Claims 2-7 and 9 are withdrawn. Claims 1, 10-13, and 16, and 18-19 are examined in accordance to the elected species. The amendment filed on 06/28/2022 in response to the Non-Final office Action of 03/30/2022 is acknowledged and has been entered.


Priority
	This application is a Continuation of 15/183,353 filed 06/15/2016, which has priority to PRO 62/175,439 filed on 06/15/2015. The effective filing date is 06/15/2015.

Action Summary
Claims 16 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner et al. (US5,407,668) are withdrawn in light of the claim amendment.
Claims 1, 10-13, 16, and 18-19 rejected under 35 U.S.C. 103 as being un-patentable over Kiyomitsu et al. (JP2003113392A) in view of Fiume et al., International Journal of Toxicology, 31 (Supplement 2) 169S-244S 2012 are withdrawn in light of the claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Kellner (US5,407,668) in view of Mortillo (EP0284 765 A2)
Kellner teaches a clear deodorant stick comprising:
1-20% soap, 
 0.01-10% of an antibacterial agent, 
 10-40% water, 
 40-90% polyhydric alcohol, 
 1-10% Pentadoxynol 200 
 1-20% of a clarity enhancing solubilizer which is a mixture (a) and (b) wherein (b) is C12-13 pareth-3. (See Abstract and col. 3, lines 60-62.) Moreover, Kellner teaches suitable alkali metal salts can be included. (See col. 2, lines 39-40.) While the prior art does not teach alkali metal salt is an antiperspirant active as recited in claim 18, the prior art teaching of alkyl metal salt is an antiperspirant active as evidenced by the instant specification. (See page 16, lines 29-32 bridging page 17, lines 1-2.) 
Kellner does not teach dipropylene glycol. 
Mortillo teaches propylene glycol causes instability in the stick formulation resulting in crystal formulation and syneresis. (See page 2, line 26-28.) Moreover, Mortillo teaches stick formulation includes personal deodorants. (See page 2, lines 5-6.) Additionally, Mortillo teaches 
using dipropylene glycol as the solvent can overcome the instability and the syneresis problems of propylene glycol and using dipropylene glycol can provide a stable, aesthetically pleasing, clear, translucent gel stick sodium stearate formulation. (See page 2, lines29-33.) Furthermore, Mortillo teaches by the use of dipropylene glycol in combination with propylene glycol, a clear, translucent gel cosmetic stick has been obtained that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. (See page 2, lines 37-39.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to (1) substitute the propylene glycol taught by Kellner with the dipropylene glycol taught by Mortillo or (2) modify the formulation of Kellner to include dipropylene glycol to give Applicant’s claimed invention. One would have been motivated to substitute the propylene glycol taught by Kellner with the dipropylene glycol because Mortillo provides the motivation to make such substitution as Mortillo teaches dipropylene glycol can overcome the stability syneresis problems associated with propylene glycol. One would have been motivated to include dipropylene glycol in the formulation of Kellner because Mortillo again provides the motivation as Mortillo teaches by the use of dipropylene glycol in combination with propylene glycol, a clear, translucent gel cosmetic stick has been obtained that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. (See page 2, lines 37-39.). One would reasonably expect success that the deodorant formulation of Kellner provides a clear, translucent formulation that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. 


Claims 1, 10-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Kiyomitsu (JP2003113392A) in view of Fiume International Journal of Toxicology, 31 (Supplement 2) 169S-244S 2012, Mortillo (EP0284 765 A2), and The Dow Chemical Company, published July 2006. 
Kiyomitsu teaches a deodorant/fragrance composition comprising (A) a top note component, (B) a middle note component, and (C) base note. Each classified into base note components, (D) Fragrance / deodorant composition comprising at least one natural or synthetic fragrance selected from each group of natural fragrances, process for producing the same, and fragrance / deodorant for human body containing the fragrance / deodorant composition to provide the agent. (See para [0010].) Moreover, Kiyomitsu teaches the top note component is 5 to 100% by weight, (B) the middle note component is 10 to 50% by weight, (C) the base note (fragrance) component is 10 to 50% by weight, and (D) the mix note component. (See paragraph [0015].) The 10-50% of base note C, e.g. ethyl vanillin touches the instant claimed fragrance component (i). Base note includes ethyl vanillin (aka benzaldehyde-3-ethoxy-4-hydroxy). (See paragraph [0018].) Additionally, Kiyomitsu teaches the fragrance and deodorant composition blended with natural fragrance can be used for aroma and deodorant for human body such as deodorant lotion, deodorant powder, deodorant spray and deodorant stick and Eau de toilette and Eau de parfum. (See para [0019] and paragraph [0021].) Kiyomitsu teaches the deodorant composition contains 7.2% and zinc para-phenol. (See paragraph [0043].) Kiyomitsu teaches zinc para-phenol and aluminum salts are antiperspirant actives. (See paragraph [0038].) Furthermore, Kiyomitsu teaches surfactants and propylene glycol can be included. (See paragraph [0039] and paragraph [0041].) 
Kiyomitsu does not teach C12-14Sec Pareth-3 and dipropylene glycol. 
Fiume teaches Alkyl PEG Ethers as used in cosmetics and primarily function in cosmetics as surfactants, and some have additional functions as skin-conditioning agents, fragrance ingredients, and emulsion stabilizers. Fiume also teaches Alkyl PEG Ethers include C12-14 sec-Pareth-3. (See Table 3.) Fiume further teaches these Akyl PeG Ethers can be used at concentrations of less than 5% in personal care products. (See page 199S, left col, fifth para.)
 Mortillo teaches propylene glycol causes instability in the stick formulation resulting in crystal formulation and syneresis. (See page 2, line 26-28.) Moreover, Mortillo teaches stick formulation includes personal deodorants. (See page 2, lines 5-6.) Additionally, Mortillo teaches 
using dipropylene glycol as the solvent can overcome the instability and the syneresis problems of propylene glycol and using dipropylene glycol can provide a stable, aesthetically pleasing, clear, translucent gel stick sodium stearate formulation. (See page 2, lines29-33.) Furthermore, Mortillo teaches by the use of dipropylene glycol in combination with propylene glycol, a clear, translucent gel cosmetic stick has been obtained that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. (See page 2, lines 37-39.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to include C12-14 Pareth-3 as the surfactant in the amount of less than 5% and to either include dipropylene glycol or replace the propylene glycol taught by Kiyomitsu with the dipropylene glycol taught by Mortillo to give Applicant’s claimed invention. One would have been motivated by the fact that surfactant can be included in the composition taught by Kiyomitsu et al. and also because Fiume et al. teaches C12-14 Pareth-3 can be used as a surfactant in personal care composition. One would also have been motivated to substitute the propylene glycol taught by Kellner with the dipropylene glycol because Mortillo provides the motivation to make such substitution as Mortillo teaches dipropylene glycol can overcome the stability syneresis problems associated with propylene glycol. One would have been motivated to include dipropylene glycol in the formulation of Kellner because Mortillo again provides the motivation as Mortillo teaches by the use of dipropylene glycol in combination with propylene glycol, a clear, translucent gel cosmetic stick has been obtained that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. (See page 2, lines 37-39.). One would reasonably expect success that the inclusion of C12-14 sec Pareth-3 as a surfactant to enhance the thickening and emulsifying properties of the fragrance/deodorant composition of Kiyomitsu and that the deodorant formulation of Kellner provides a clear, translucent formulation that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. 	
Accordingly, while none of cited prior art references do not expressly teach C12-14 Pareth-3 is substantially non-odorous fragrance fixative, the Dow Chemical Company teaches Tergitol 15-S-7 (aka   C12-14 sec Pareth-3 ) is a surfactant that provides exceptionally wetting and detergency, excellent rinseability, outstanding handling properties, a narrow gel range, and low odor. (See page 4, Middle section, first paragraph.) Therefore, one would reasonably expect the inclusion of C12-14 sec Pareth-3 to give a formulation with low odor, meeting the limitation of fixative substantially non-odorous fragrance fixative. Furthermore, the overlapping range of ethyl vanillin with the less than 5% C12-14 Pareth-3 touches the ratio recited in claim 13. 
Response to Arguments
Applicant’s argue that the present invention comprises a non-odorous fragrance fixative. Kiymitsu combined with Fiume does not teach or suggest the use of dipropylene glycol. Therefore, a prima facie case of obviousness has not been made. 
In response, Applicant’s argument is not persuasive. It may well be true that Kiymitsu combined with Fiume does not teach or suggest the use of dipropylene glycol. However, Kiyomitsu teaches the formulation can include propylene glycol. Additionally, Mortillo provides the motivation to make such substitution as Mortillo teaches dipropylene glycol can overcome the stability syneresis problems associated with propylene glycol. One would have been motivated to include dipropylene glycol in the formulation of Kellner because Mortillo again provides the motivation as Mortillo teaches by the use of dipropylene glycol in combination with propylene glycol, a clear, translucent gel cosmetic stick has been obtained that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. (See page 2, lines 37-39.). One would reasonably expect success that the deodorant formulation of Kellner provides a clear, translucent formulation that does not exhibit crystallinity or syneresis and is aesthetically pleasing to the user both in appearance and feel to the skin. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628